Filed 2/16/16 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 21









In the Matter of the Vacancy in Judgeship No. 7, with Chambers 

in Jamestown, North Dakota, Southeast Judicial District









No. 20160001









In the Matter of the Vacancy in Judgeship No. 2, with Chambers 

in Valley City, North Dakota, Southeast Judicial District









No. 20160011









Per curiam.



[¶1]	On January 4, 2016, the Honorable Thomas E. Merrick, Judge of the District Court, with chambers in Jamestown in the Southeast Judicial District, notified this Court of his intention not to seek reelection in 2016.

[¶2]	On January 11, 2016, the Honorable Jerod E. Tufte, Judge of the District Court, with chambers in Valley City in the Southeast Judicial District, notified this Court of his intention not to seek election in 2016.

[¶3]	Under N.D.C.C. § 27-05-02.1(2) a vacancy in the office of district judge occurs if a judge declares the intention not to seek reelection or if a judge fails to timely file a petition for candidacy with the secretary of state under N.D.C.C. § 16.1-11-06.  The notices received from Judge Merrick and Judge Tufte created vacancies and, therefore, within 90 days N.D.C.C. § 27-05-02.1 requires the Supreme Court to determine whether the offices are necessary for effective judicial administration.  The Supreme Court may order that:  (1) a vacancy be filled; (2) a vacant office be transferred to a judicial district in which an additional judge is necessary for effective judicial administration; or (3) a vacant office be abolished with or without transfer of a district judgeship to any location in which a judge is necessary for effective judicial administration.

[¶4]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Southeast Judicial District was posted January 4, 2016, on the website of the Supreme Court regarding the vacancy created by Judge Merrick’s notice of his intent not to seek reelection to Judgeship No. 7.  Notice was also electronically provided to all presiding judges of the state.  Following receipt of Judge Tufte’s notice of his intent not to seek reelection to Judgeship No. 2, another notice of consultation was electronically distributed.  The comment period for both vacancies expired February 4, 2016.  This procedure is sufficient for purposes of the consultation required under N.D.C.C. § 27-05-02.1 for both vacancies.

[¶5]	Comments regarding filling the vacancies were received, and a Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed January 19, 2016, by the Southeast Judicial District.  Additionally, the State Court Administrator provided statewide weighted caseload statistics for the judicial districts.

[¶6]	The Southeast Judicial District is comprised of fourteen counties:  Barnes, Dickey, Eddy, Foster, Griggs, Kidder, LaMoure, Logan, McIntosh, Ransom, Richland, Sargent, Stutsman and Wells.  It is a large geographical area with approximately 12% of the state’s population residing in the counties of the Southeast Judicial District.  Seven district judges are chambered in the district:  two judges are chambered in Jamestown and Valley City; and one judge each in New Rockford, Ellendale and Wahpeton.

[¶7]	Judgeship No. 7 is currently chambered in Jamestown, which is in Stutsman County, and is responsible for one-half of the cases filed in Stutsman County.  In addition, those judges chambered in Jamestown have occasional duties in Dickey, Eddy, Foster, Kidder and Wells Counties, as well as preside in Drug Court.  The North Dakota State Hospital is located in Stutsman County, which  primarily impacts the workload of the judges chambered in Jamestown.

[¶8]	Judgeship No. 2 is currently chambered in Valley City, which is in Barnes County, and is responsible for one-half of the cases filed in Barnes County.  In addition, those judges chambered in Valley City have case assignments in Kidder, LaMoure, Logan, Ransom and Stutsman Counties.

[¶9]	The average cases filings for 2014 and 2015 show a slight decrease in the Southeast Judicial District.  However, the district’s Report shows mental health filings have steadily increased.  Increased filings also have occurred in felony criminal cases, cases identified in the weighted caseload study as civil-major (which include personal injury, malpractice, property damage, asbestos, administrative proceedings and condemnation and eminent domain matters), and family related matters (which include divorce, parental and residential responsibility, paternity and legal separation).

[¶10]	According to the weighted caseload study, based on an average of 2014 and 2015 case filings, six out of the state’s eight judicial districts, including the Southeast Judicial District, show a shortage of judicial resources.  While the shortages may appear to be greater in other districts, the Southeast Judicial District is a large, predominantly rural district, in which the judges frequently travel from their chambers to hear matters in the other counties of the district.  We have received no requests to move either of these judgeships.  Additionally, the impact of the recent addition of four judges in the oil-impacted western and south central districts, and now the slow-down of the oil activity, has not been fully experienced, and, therefore, attempting to more evenly prorate the shortage of judges is not an acceptable alternative.

[¶11]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on statewide weighted caseload data.

[¶12]	Based on the record before us, this Court determines both offices are necessary for effective judicial administration in their present locations.

[¶13]	IT IS HEREBY ORDERED, that Judgeship No. 7, with chambers in Jamestown, and Judgeship No. 2, with chambers in Valley City, in the Southeast Judicial District be filled by election.

[¶14]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers